DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7, 16, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "more than" in claims 6 and 16 is a relative term which renders the claim indefinite.  The term "more than" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In particular, it is unclear what is meant by the limitation “requires more than the speed of one or multiple members of the first group or one or multiple members of the second group traversing a course or crossing a finish line” as there are no boundaries as to what the claim entails.
Claims 7 and 17 are rejected for incorporating the above errors from their respective parent claims by dependency.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 

Claims 1-3, 5-13, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foley et al. (US 2014/0038781 A1) in view of Dugan (US 2012/0252580 A1).
Regarding claims 1, 11, and 20, Foley discloses an apparatus comprising a non-volatile machine-readable medium storing a program having instructions which when executed by a processor will cause the processor to:
designate a set of parameters for a competition involving at least two competing individuals engaged in physical activity, the set of parameters defining a win condition requiring physical activity to be completed by at least two separate individuals (see par. [0089], In various exemplary embodiments, the instructor or users can create mini-competitions for participation by all users or just a selected subset of users such as a group of friends. Competitions such as sprints, hill climbs, maximum power output, etc. can be preset or created in real-time through the user interface);
receive data representative of physical activity of a first individual (see par. [0061], In various exemplary embodiments, the stationary bike 102 may be equipped with various sensors to measure and/or store data relating to user performance metrics such as speed, resistance, power, cadence, heart rate, hydration level, etc.);
receive data representative of physical activity of a second individual (see par. [0061], In various exemplary embodiments, the stationary bike 102 may be equipped with various sensors to measure and/or store data relating to user performance metrics such as speed, resistance, power, cadence, heart rate, hydration level, etc.); 
determine whether the win condition has been satisfied by the first individual or the second individual (see par. [0089], Winners can be rewarded with prizes such as badges, trophies, or biking specific honors such as a green or yellow jersey); and

However, Foley does not explicitly disclose that the competition involves two competing groups of individuals where each group has multiple individuals.
Dugan teaches a system and method for fitness where the competition involves two competing groups of individuals where each group has multiple individuals (see par. [0034], FIG. 3 is a schematic diagram of a race 300 in which multiple exercise groups 108 may compete with one another within the race 300). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Foley to have group competition as taught by Dugan in order to use group and team dynamics to motivate an exerciser to continue exercising, exercise harder and have fun (see Dugan, par. [0008]).

Regarding claims 2 and 12, Dugan teaches wherein the set of parameters includes movement of a digital avatar, via physical activity, for each of multiple members of the first group and the second group to at least two distinct locations within a digital world (see par. [0033], In one exemplary embodiment, the race 200 may be between two locations 220a and 220b, such as across Manhattan, Boston, San Francisco or the like and the avatar 212 may be shown progressing between the two locations 220a, 220b within the city in response to exercise performed by members of the exercise group 108).

Regarding claims 3 and 13, Dugan teaches wherein the set of parameters include a series of capture points placed within the digital world and movement by members of the first group and the second group to those capture points until a predetermined threshold of points are captured comprises the win condition (see par. [0033], This is even more pronounced in an 212 travels between cities, such as between Manhattan and Boston, or Denver and Seattle as shown in FIG. 2C, or between any other remote locations (e.g., New York and China); also see par. [0032], Each exerciser 104a-n may be assigned a portion or “leg” (portion) of the race 200 to complete by moving a predetermined distance or for a predetermined time period, or otherwise exercising).

Regarding claims 5 and 15, Dugan teaches wherein the set of parameters includes monitoring a measure of physical exertion for at least two members of the first group and at least two members of the second group simultaneously and the win condition includes identifying as the winner the group with a better collective measure of physical exertion (see par. [0032], Each exerciser 104a-n may be assigned a portion or “leg” (portion) of the race 200 to complete by moving a predetermined distance or for a predetermined time period, or otherwise exercising; thus the win condition is the collective measurement of how each exerciser performed on their leg of the race).

Regarding claims 6 and 16, Dugan teaches wherein the measure of physical exertion requires more than the speed of one or multiple members of the first group or one or multiple members of the second group traversing a course or crossing a finish line (see par. [0032], Each exerciser 104a-n may be assigned a portion or “leg” (portion) of the race 200 to complete by moving a predetermined distance or for a predetermined time period, or otherwise exercising; thus the win condition is the collective measurement of how each exerciser performed on their leg of the race).

Regarding claims 7 and 17, Dugan teaches wherein the win condition includes a cumulative total of the measure of physical exertion for the at least two members of the first group and the at least two members of the second group (see par. [0032], Each exerciser 104a-n may be assigned a portion or “leg” (portion) of the race 200 to complete by moving a predetermined distance or for a predetermined time period, or otherwise exercising; thus the win condition is the collective measurement of how each exerciser performed on their leg of the race and the winning team will have the better overall performance).

Regarding claim 8, Foley discloses further including a computing device comprising the processor, a memory, and wherein the processor and the memory comprise circuits and software for performing the instructions on the storage medium (see par. [0060], In various exemplary embodiments, the local system 100 comprises the stationary bike 102 and a range of associated sensing, data storage, processing, and communications components and devices either onboard the stationary bike itself or located near the stationary bike).

Regarding claim 9, Foley discloses wherein the data representative of physical activity for each member of the first group and each member of the second group is monitored by a monitoring computing device and transmitted via a network to the computing device (see par. [0061], In various exemplary embodiments, the stationary bike 102 may be equipped with various sensors to measure and/or store data relating to user performance metrics such as speed, resistance, power, cadence, heart rate, hydration level, etc.).

Regarding claims 10 and 19, Foley discloses wherein the monitoring computing device is a selected one of a bicycle trainer, a wearable computing device, a stationary cycle, a mobile device, a treadmill, a rowing machine, a tablet computer, a streaming computing device, a laptop computer, and a personal computer (see par. [0034], Referring generally to FIGS. 1-4, in various exemplary embodiments of the invention, a local system 100 comprises a stationary bike 102 with integrated or connected digital hardware including at least one display screen 104).
Regarding claim 18, Foley discloses further comprising a set of at least four monitoring computing devices, at least one for each member of the first group and at least one for each member of the second group, wherein the data representative of physical activity for each member of the first group and each member of the second group is monitored by the monitoring computing device and transmitted via a network to the computing device (see par. [0078], In various exemplary embodiments, the networked exercise system may be configured with a plurality of user bikes 400; The user bikes 400 may also be in communication with various other networks and servers).

Allowable Subject Matter
Claims 4 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  None of the references, alone or in combination, teach or suggest wherein the set of parameters includes at least partially simultaneous movement of digital avatars of at least two members of the first group and at least two members of the second group through distinct portions of a digital world through independent courses with different levels or types of physical exertion required to traverse each of the independent courses.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN CHAN whose telephone number is (571)270-5529.  The examiner can normally be reached on Monday-Friday, 11:00 AM EST to 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALLEN CHAN/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        4/6/2021